Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 1 of 9 Page ID #:5




                      EXHIBIT A
                Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 2 of 9 Page ID #:6
                                                                          20TRCV00717
                                                                                  1           "l
                             Assigned for all purposes to: Torrance Courthouse, Judicial Officer: Gary Tanaka

Electronically FILED by Superior Court of California, County of Los Angeles on 10/07/2020 10:29 AM Sherri R. Carter, Executive Officer/Clerk of Court, by T. Rhodes,Deputy Clerk




               1
                          CENTER FOR DISABILITY ACCESS
               2          ·RaymondBallisterJr., Esq., SBN 111282
                          Russell Handy, Esq., SBN 195058
               3          AmandaSeabock, Esq., SBN 289900
                          ZacharyBest 2 Esq., SBN 166035
               4          Mail: 8033 Lmda Vista Road, Suite 200
                          San Diego, CA 92111
               5           (858) 3 75-7385; (888) 422-5191 fax
               6
                          amandas@potterhandy.com

               7           Attorneys for Plaintiff
               8
                                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
               9
                                                         COUNTY OF LOS ANGELES
             10
             11
                               Orlando Garcia,                                                     Case No.                  20TRC\/007·1 7
             12
                                         Plaintiff,
             13
                                  v.                                                               Complaint For Damages And
                                                                                                   Injunctive Relief For
             14                                                                                    Violations Of: Am.ericans VJith
                               HPT TRS IHG-2J:nc., a Maryland                                      Disabilities Act; Unruh Civil
             15                Corporation; and uoes 1-10,                                         Rights Act
             16                         Defendants,
             17
             18

             19
             20                   Plaintiff Orlando Garcia complains of HPT TRS IHG-2, Inc., and Does
             21        1-10 ("Defendants"), and alleges as follows:
             22
             23             PARTIES:
             24             1. Plaintiff 1s a California resident with physical disabilities. He is
             25        substantially limited in his ability to walk. He suffers from cerebral palsy. He
             26        has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
             27             2. Defendant HPT TRS IHG-2, Inc., owns and operates the Crowne Plaza
             28        Los Angeles Hotel located at 5985 W. Century Blvd., Los Angeles, California,


                                                                                          1

                       Complaint
                                                                                                                                             Exhibit A, Page 4
 Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 3 of 9 Page ID #:7
                                        1       l




 1   currently and at all times relevant to this complaint.
 2     3.   Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the property and business, or their
 4   relative responsibilities in causing the access violations herein complained of,
 5   and alleges a joint venture and common enterprise by all such Defendants.
 6   Plaintiff is informed and believes that each of the Defendants herein,
 7   including Does 1 through 10, inclusive, is responsible in some capacity for the
 8   events herein alleged, or is a necessary party for obtaining appropriate relief.
 9   Plaintiff will seek leave to amend when the true names, capacities,
10   connections, and responsibilities of the Defendants and Does 1 through 10,
11   inclusive, are ascertained.
12
13     JURISDICTION:
14     4. This Court has subject matter jurisdiction over this action as a court of
15   general jurisdiction. This Court has personal jurisdiction over Defendants
16   because they conduct substantial business in the State of California, County of
17   Los Angeles, and Defendant's offending Website is available throughout
18   California. ·
19     5. Venue it proper in this Court because Defendant conducts business in
20   this County.
21     6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
22   injunction ordering compliance with the Americans with Disabilities Act.
23
24     PRELIMINARY STATEMENT
2~     7. This is a lawsuit challenging the reservation policies and practices of a
26   place of lodging. Plaintiff does not know if any physical or architectural
27   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
28   violated any construction-related accessibility standard. Instead, this is about


                                            2

     Complaint
                                                                           Exhibit A, Page 5
 Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 4 of 9 Page ID #:8




 1   the lack of information provided on the hotel's reservation website that would
 2   permit plaintiff to determine if there are rooms that would work for him.
 3     8. After decades of res~arch and findings, Congress found that there was
 4   a "serious and pervasive social problem" in America: the "discriminatory
 5   effects" of communication barriers to persons with disability. The data was
 6   clear and embarrassing. Persons with disabilities were unable to "fully
 7   participate in all aspects of society," occupying "an inferior status in our
 8   society," often for no other reason than businesses, including hotels and
 9   motels, failed to provide information to disabled travelers. Thus, Congress
10   decided "to invoke the sweep of congressional authority" and issue a "national
11   mandate for the elimination of discrimination against individuals with
12   disabilities," and to finally ensure that persons with disabilities have "equality
13   of opportunity, full participation, independent living" and self-sufficiency.
14     9.   As p~rt of that effort, Congress passed detailed and cornprehensive
15   regulations about the design of hotels and motels. But, as importantly,
16   Congress recognized that the physical accessibility of a hotel or motel means
17   little if the 61 million adults living in America with disabilities are unable to
18   determine which hotels/motels are accessible and to reserve them. Thus,
19   there is a legal mandate to provide a certain level of information to disabled
20   travelers.
21     10. But despite the rules and regulations regarding reservation procedures,
22   a 2019 · industry article noted that: "the hospitality sector has largely
23   overlooked the importance of promoting accessible features to travelers."
24     11. These issues are of paramount important. Persons with severe
25   disabilities have modified their own residences to accommodate their unique
26   needs and to ameliorate their physical limitations. But persons with disabilities
27   are never more vulnerable than when leaving their own residences and having
28   to travel and stay at unknown places oflodging. They must be able to ascertain


                                            3

     Complaint
                                                                          Exhibit A, Page 6
Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 5 of 9 Page ID #:9




 1   whether those places work for them.
 2
 3     FACTUAL ALLEGATIONS:
 4     12. Plaintiff planned on making a trip in October of 2020 to the Los
 5   Angeles, California, area.
 6     13. He chose the Crowne Plaza Los Angeles Hotel located at 5985 W.
 7   Century Blvd., Los Angeles, California, because this hotel was at a desirable
 8   price and location.
 9     14. Plaintiff needs an accessible guestroom. He needs clearance around
10   beds, he needs accessible restroom facilities including accessible sinks,
11   accessible tubs or showers and accessible toilets. He needs sufficient
12   maneuvering clearance in and aroun~ the guestroom. He needs accessories to
13   be located within an accessible reach range. In short, he benefits from and
14   needs compliant accessible guestroom features.
15     15. Plaintiff went to the Crowne Plaza Los Angeles Hotel website at
16   //www.ihg.com/crowneplaza/hotels/us/en/los-angeles/laxap/ on September
17   23, 2020.
18     · 16. Plaintiff found that there was little information about the accessibility
19   of the rooms. For example, under the Accessible features tab, the Website
20   states in a vague and conclusory fashion that the entrance, registration desk,
21   public toilets, and restaurant are "accessible". Likewise, the Website went on
22   to state that they have "Wheelchair Accessible Rooms", "ADA Compliant
23   Guest Rooms and Access Routes", "Grab bars and tall toilets are available",
24   "Roll-in showers", and "Handrails". Under the tab for the "King Mobil
25   Accessible Roll In Shwr" room, the Website simply states that the room is
26   "ADA Accessible" with a "Roll in Shower".
27     17. These vague and conclusory statements do not contain enough
28   information to assess if the room and hotel are accessible. For example, there


                                           4

     Complaint
                                                                         Exhibit A, Page 7
Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 6 of 9 Page ID #:10
                                         f·       .,




 1   is no mention if the bedroom has compliant clear floor space, or if the toilet
 2   and sink are accessible, or if the table/desk is accessible.
 3     18. The defendant's reservation system failed to identify and describe the
 4   accessible features in the guestroom chosen by the plaintiff in enough detail to
 5   reasonably permit him to assess independently whether the particular
 6   guestroom met his accessibility needs.
 7     19. This lack of information created difficulty for the plaintiff and the idea
 8   of trying to book this room -- essentially ignorant about its accessibility --
 9   caused discomfort for the Plaintiff.
10     20. Plaintiff would like to patronize this hotel but is deterred from doing so
11   because of the lack of detailed information through the hotel's reservation
12   system. Plaintiff not only travels frequently but is always on the lookout for
13   businesses that violate the law and discriminate against him and other persons
14   with disabilities, intending to have them comply with the law and pay statutory
15   penalties.
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     22. Under the ADA, it is an act of discrimination to fail to make reasonable
24   modifications in policies, practices, or procedures when such modifications
25   are necessary to afford goods, services, facilities, privileges advantages or
26   accommodations to person with disabilities unless the entity can demonstrate
27   that taking such steps would fundamentally alter the nature of the those goods,
28   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §


                                              5

     Complaint
                                                                         Exhibit A, Page 8
Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 7 of 9 Page ID #:11




 1   12182(B)(2)(A)(ii).
 2     23. Specifically, with respect to reservations by places of lodging, a
 3   defendant must ensure that its reservation system, including reservations
 4   made by "any means," including by third parties, shall:
 5                   a. Ensure that individuals with disabilities can make
 6                         reservations for accessible guest rooms during the same
 7                         hours and in the same manner as individuals who do riot
 8                         need accessible rooms;
 9                   b. Identify and describe accessible features in the hotels and
10                         guest rooms offered through its reservations service in
11                         enough detail to reasonably permit individuals with
12                         disabilities to assess independently whether a given hotel
13                         or guest room meets his or her accessibility needs; and
14                   c; Reserve, upon request, accessible guest rooms or specific
15                         types of guest rooms and ensure that the guest rooms
16                         requested are blocked and removed from all reservations
17                         systems.
18            See 28 C.F.R. § 36.302(e).
19    · 24. Here, the defendant failed to modify its reservation policies and
20   procedures to ensure that it identified and described accessible features in the
21   hotels and guest rooms in enough detail to reasonably permit individuals with
22   disabilities to assess independently whether a given hotel or guest room meets
23   his or her accessibility needs and failed to ensure that individuals with
24   disabilities can make reservations for accessible guest rooms during the same
25   hours and in the same manner as individuals who do not need accessible
26   rooms.
27
28   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL


                                             6

     Complaint
                                                                           Exhibit A, Page 9
Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 8 of 9 Page ID #:12




 1   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 2   Code§ 51-53.)
 3     2 5. Plaintiff repleads and incorporates by reference, as if fully set forth
 4   again herein, the allegations contained in all prior paragraphs of this
 5   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,
 6   that persons with disabilities are entitled to full and equal accommodations,
 7   advantages, facilities, privileges, or services in all business establishment of
 8   every kind whatsoever within the jurisdiction of the State of California. Cal.
 9   Civ. Code §Sl(b).
10     26. The Unruh Act provides that a violation of the ADA is a violation of the
11   Unruh Act. Cal. Civ. Code,§ Sl(t).
12     27. Defendants' acts and omissions, as herein alleged, have violated the
13   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
14   reservation policies and practices.
15      2 8. Because the violation of the Unruh Civil Rights Act resulted in difficulty
16   and discomfort for the plaintiff, the defendants are also each responsible for
17   statutory damages, i.e., a civil penalty. See Civ. Code§ 52(a).
18
19          PRAYER:
20          Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows: ·
22       1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 5 5 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26       2. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28



                                            7

     Complaint
                                                                          Exhibit A, Page 10
Case 2:20-cv-10608-AB-JC Document 1-1 Filed 11/20/20 Page 9 of 9 Page ID #:13




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code§ 52(a).
 3

 4

 5   Dated: October 6, 2020                CENTER FOR DISABILTY ACCESS
 6

 7
 8                                                 ~
                                           By: _ _ _ _ _ _ _ _ __
 9
                                           Russell Handy, Esq.
10                                         Attorneys for Plaintiff
11
12
13

14
15
16
17
18
19
20
21
22
23
24

25
26
27
28



                                          8

     Complaint
                                                                       Exhibit A, Page 11
